Citation Nr: 1416377	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-47 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss, left ear. 

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hearing loss in the right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 




INTRODUCTION

The Veteran had active service from February 1976 to August 1981 and from August 1981 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision issued by the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  

The Veteran was scheduled to have a hearing before a Travel Board on October 24, 2012, however, that hearing was cancelled by the Veteran. 

The issue of reopening a claim for entitlement to service connection for hearing loss, right ear, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Objective audiological findings confirm that the Veteran has level I hearing in his left ear. 

2.  There is no evidence of an exceptional pattern of hearing loss, and in consideration of the effect of the disability on functional impairment and the activities of daily living, there is nothing so unique as to require additional development regarding consideration of an extraschedular rating.





CONCLUSION OF LAW

The criteria for a compensable disability rating for hearing loss, left ear, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.321, 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For claims for an increase  that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App 505 (2007).  In the instant case, there is no evidence that the disability has significantly changed and a uniform evaluation is warranted.

The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.  

Evaluations for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, schedular disability ratings for hearing impairment are "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's hearing loss disability is service-connected; however, it has not been found to be severe enough to warrant compensation.  The Veteran asserts that due to the severity of his condition a compensable rating is warranted.

The most recent audiological evaluation of record is a VA examination from December 2011.  Speech recognition, performed with the Maryland CNC word list, was determined to be 100 percent in the left ear, providing evidence against this claim. 

The Board notes that the Veteran had a VA examination in August 2010.  However, the August 2010 examiner noted that due to invalid responses to pure-tone testing, the examination was inadequate for rating purposes. analysis

The Veteran also had a VA audiology examination in November 2008.  Speech recognition, performed with the Maryland CNC word list, was determined to be 100 percent in the left ear. 

It is necessary to apply the criteria found in 38 C.F.R. 4.85 at Table VI to the Veteran's audiological examinations of record.  In so doing, and in taking the worst scores in the evidentiary record into account, the results yield a numerical designation of I for the left ear (between 0 and 41 average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination), and a numerical designation of I for the right ear as it is not service connected.  Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation, providing evidence against this claim. 

Applicable regulations do allow some flexibility in rating what is categorized as "exceptional" hearing loss; however, the evidence of record does not support a finding of "exceptional" hearing loss in the current case.  Specifically, the regulatory-defined "exceptional" patterns (puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz) are not found in this case.  See 38 C.F.R. § 4.86. 

Based on these findings, the Board finds that the Veteran's current noncompensable rating is correct, and a higher initial disability rating, on a purely schedular basis, is not warranted. 

It is important for the Veteran to understand that the Veteran's most recent VA examination provides evidence against a left ear hearing loss disability.  Indeed, the evidence indicates that the Veteran, though he may have less acute hearing then he had in this ear then in the past, may not have a "hearing loss" disability for VA purposes.  However, the issue of severance of service connection is not before the Board at this time. 

While a higher schedular rating is not warranted, the Board must evaluate if the circumstances of the Veteran's disability picture are unique enough to merit a remand for a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating.  In this regard, the Board notes that, in accordance with judicial precedent, it is necessary for VA examiners to consider the impact of hearing loss on functional impairment and activities of daily living when evaluating a Veteran.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). The schedular requirements for a higher evaluation for hearing loss still rely on a mechanical application of the rating schedule; however, should the impact of hearing loss have a significant impact on daily functioning (e.g. impact employment, ability to care for oneself, etc.), it is proper to consider these factors on an extraschedular basis.  Generally speaking, an extraschedular rating should be considered when the manifestations of a service-connected disability are so unique as to be outside the norm of what is contemplated in the established rating criteria. See Thun v. Peake, 22 Vet. App. 111 (2008). 

The impact of the service-connected hearing loss on the Veteran's functioning/daily activities was fully considered in the December 2011 VA examination.  Indeed, the examiner noted that the Veteran stated that his hearing loss did not really affect him other than he had to turn the volume on his television louder.  It appears that the Veteran does not currently work, but there has been no allegation that this is due to the hearing problem (or indeed, as due to any type of service-connected disablement).  Therefore, the VA examiner of December 2011 complied with the duty to consider the impact of activities of daily living, and the Board notes that this evidence does not suggest a disability picture so unique as to warrant a referral to the VA's Director of Compensation for consideration of an extraschedular rating.  See Martinak at 455-56; see also Thun at 111. 

The Board has also considered whether the Veteran's service-connected hearing loss has caused him to be unable to gain and maintain employment, but there is nothing in the record that would suggest such a finding.  Accordingly, an implied claim of TDIU (total disability based on individual unemployablity due to service connected disabilities) has not been raised by this record as part and parcel of the claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Therefore, based upon the evidence of record at this time, the Veteran's left ear hearing loss disability does not meet the criteria for a compensable evaluation, and must be denied at this time.


Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for a compensable rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); See also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).   The Veteran was provided with VCAA notice in October 2008. 

Accordingly, it is adequate to resolve the issue of severity of disability.  Indeed, regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

ORDER

Entitlement to a compensable rating for hearing loss, left ear, is denied. 





REMAND

The claim to reopen service connection for hearing loss, right ear, was denied by the RO in May 2010.  The Veteran subsequently filed a timely notice of disagreement in November 2010.  As this is the case, a statement of the case should have been issued at that time.  As the record does not contain a statement of the case, the claim must be remanded so that one can be afforded.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran should be allowed the opportunity to file a substantive appeal to the Board should he so choose.  

Accordingly, the case is REMANDED for the following action:

The RO shall issue a statement of the case addressing the issue of reopening the Veteran's claim for service connection for hearing loss, right ear.  Only if the Veteran submits a timely substantive appeal addressing this issue should it be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


